Per Curiam :
There is no error in the answers to the points submitted, nor in the admission of evidence. Whether the husband had neglected or refused to provide for his wife'was a question of fact. The evidence that he had done so for a great length of time was amply sufficient to submit to the jury. It tended to prove not only that he persisted in not supporting his wife and his children, hut that she actually supported and provided for him. It was well submitted to the jury.
Judgment affirmed.